IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10910
                         Conference Calendar



MORRIS GLENN IVY, JR.,

                                          Petitioner-Appellant,

versus

GARY L. JOHNSON, Director,
Texas Department of Criminal
Justice, Institutional Division,

                                          Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:98-CV-861-Y
                       - - - - - - - - - -
                         October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Morris Glenn Ivy, Texas prisoner # 547727, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 petition as

time-barred by the Antiterrorism and Effective Death Penalty

Act’s one-year limitations period.   Ivy argues that the prison

law library did not receive a copy of the AEDPA’s amendments

until April 1, 1997, or three weeks prior to the expiration of

the AEDPA’s grace period for filing a timely § 2254 petition.     He

argues that the one-year limitations period should be subject to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10910
                                -2-

equitable tolling as a result of this delay in information.    Ivy

also filed a motion requesting this court to consider the

underlying merits of his petition.   This motion is DENIED.

     This court has held that alleged inadequacies of a prison’s

law library are not among the “rare and exceptional”

circumstances that warrant deviation from the AEDPA’s limitations

period and its one-year grace period.     See Felder v. Johnson, 204
F.3d 168, 171-73 (5th Cir. 2000), petition for cert. filed, (May

8, 2000)(No. 99-10243).   Accordingly, the district court’s

dismissal of Ivy’s petition is AFFIRMED.

     AFFIRMED; MOTION DENIED.